Citation Nr: 0713614	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-24 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.  The veteran died on March [redacted], 2002.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  

The instant appeal involves entitlement to death benefits.  
The Board notes that entitlement to death benefits based on 
the veteran's death are also sought by an ex-spouse, on 
behalf of a minor child of the veteran.  The Board finds that 
there is sufficient evidence of record to grant service 
connection for the cause of the veteran's death.  As the 
veteran's ex-spouse and surviving spouse both claim 
entitlement to the benefit, however, the appeal must be 
remanded to enable the RO to comply with contested claim 
procedures and to schedule the appellant for a Board hearing, 
if the appellant still desires to testify before the Board.  
The Board is simultaneously issuing a remand in the appeal by 
the ex-spouse on behalf of the minor child. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO should comply with contested claim procedures and 
provide the appellant with copies of the pertinent 
regulations, including 38 C.F.R. § 19.100-19.102, 20.500-
20.504, and 20.713.  See also M21-1, Part IV, Chapter 5.  

The appellant should also be issued the law and regulations 
pertinent to the questions of whom is entitled to any death 
benefits that can be granted and the exclusiveness of the DIC 
benefit based on a service-connected death, including 
38 U.S.C.A. §§ 1311, 1313 and 38 C.F.R. § 3.5 .

In her substantive appeal, the appellant requested a Board 
hearing at her local VA office.  The appellant should be 
asked whether she still desires such a hearing.  Unless she 
withdraws this request, such a hearing must be scheduled.

In view of the foregoing, the claim is remanded to the RO for 
the following development:

1.  The appellant should be issued copies of the 
pertinent contested claim regulations, including 
38 C.F.R. § 19.100-19.102, 20.500-20.504, and 
20.713.

2.  The appellant should be issued the law and 
regulations pertinent to the questions of whom is 
eligible for the benefits sought and the 
exclusiveness of the DIC benefit based on a 
service-connected death, including 38 U.S.C.A. §§ 
1311, 1313; 38 C.F.R. § 3.5 .

3.  After being informed of whom is eligible to 
any death benefits that can be granted, the 
appellant should be asked whether she still 
desires to have a hearing before the Board.  
Unless she withdraws her request, the RO must 
schedule the appellant for a hearing before a 
Veterans Law Judge before her local RO, in 
accordance with applicable procedures, and notice 
should be sent as required by contested claim 
procedures.

4.  All other contested claims procedures, as 
contained in M21-1, Part IV, Chapter 5, should be 
followed, including the issuance of notices and 
statements of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appellant's appeal.  38 C.F.R. § 20.1100(b) (2006).



